DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment filed 03/23/2022 has been entered. Claims 1-3, 7-13, and 15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) and 103 rejection of claims 1-3, 6-13, and 15 previously set forth in the Non-Final Office Action mailed 12/23/2021. However, upon further consideration, a new ground of rejection under the 35 U.S.C. §103 is now made to the independent claims 1 and 13 over Hamelmann in view of Salzman, Bickert, and Oz.  Additionally, claim 15 is no longer interpreted under 35 U.S.C. 112(f) in light of Applicant’s amendments.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 1, “A non-transitory computer program comprising…” should be changed to --A non-transitory computer-readable medium storing…--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamelmann et al (WO 2017194392), hereinafter Hamelmann, in view of Salzman (US 20130331704), hereinafter Salzman, Bickert et al (US 20030210175), hereinafter Bickert, and Oz et al (US 20160270670), hereinafter Oz.
Regarding claim 1, Hamelmann teaches an ultrasound system ("The system uses an array of independent piezo acoustic transducers distributed on a horizontal surface", p. 2, l. 26-27; "the described system", p. 16, l. 30; "ultrasonic device 300", p. 11, l. 16-33, Fig. 3; 400, p. 12, l., 25-34, Fig. 4), the system comprising: 
an ultrasound transducer array ("an array of independent piezo acoustic transducers" p. 2, l. 26-27; “the central transducer element 402 transmits an ultrasound signal 406 that covers a beam measurement volume 408." p. 12 , l. 26-29, Fig. 4; "the ultrasound transducer", p. 13 , l. 2), wherein the ultrasound transducer array comprises a plurality of transducer elements (318, Fig. 3; 402, Fig. 4. “The transducer array 316 includes at least one transducer element 318 positioned at the center of the array and a plurality of transducer elements 318 arranged in a ring around the central transducer element 318. The transducer element is preferably a piezoelectric transducer." p. 10, l. 29-31), adapted to conform to a subject's body (“transducer elements 402, which are positioned against the maternal abdomen 404.” p. 12, l. 26-29, Fig. 4; “the Doppler signal received at the maternal abdomen in contact with the transducer elements” p. 13, l. 22-28), wherein at least two ultrasound transducer elements of the plurality of transducer elements are adapted to acquire a plurality of ultrasound signals (“The processed Doppler signals received from the transducer elements is displayed on each of the seven mapped areas 612. In FIG. 6, each mapped area 612 corresponds to one transducer element." p. 13, l. 22-28. “The response echo signals from each receiving element are preferably processed individually in separate channels. Based on the signal strength of these Doppler signals, the fetal heart location can be estimated." p. 7, l. 32-34. “The x-y localization of the fetal heart can thus be done for different depths z . In this embodiment, the power of the Doppler signal from different depths can be calculated. This allows generation of a coarse 3D-heat map of Doppler sources in the maternal abdomen, i.e., one could for example generate images for different range gates." p. 16, l. 1-7) from a region of interest (a region of "2D-heat map 502" p. 13, l. 4-17, Fig. 5; "three segmented heat maps 702", p. 14, l. 8-18; "three segmented heat maps 802", p. 14, l. 21-31; “the maternal abdomen” p. 16, l. 1-7); and 
a processor (304, Fig. 3; p. 10, l. 27) adapted to receive the plurality of ultrasound signals acquired by the ultrasound transducer array (“The processed Doppler signals received from the transducer elements” p. 13, l. 11-12, 26-27; “processing (104) by a processor the received ultrasound signal echoes received by the transducer to create at least one Doppler signal;” Claim 14; Fig. 1), wherein the processor is adapted to: 
partition the plurality of ultrasound signals (“a segment or slice of the bar” p. 14, l. 20-31; Figs. 7-8) according to a signal depth (“At depth 614”, p. 13, l. 26-32, Fig. 6; “the power of the Doppler signal from different depths can be calculated. This allows generation of a coarse 3D-heat map of Doppler sources in the maternal abdomen, i.e., one could for example generate images for different range gates." p. 16, l. 1-7) so as to generate ultrasound signal partitions (702, 802)(“a plurality of sample volumes” p. 3, l. 32-33; “three segmented heat maps 702 in which the axis along the length of each segmented heat map represents the z-axis”; p. 14, l.3-17; “three segmented heat maps 802 in which the axis along the length of each segmented heat map represents the z-axis” p. 14, l. 18-29; “the depth heat map” p. 17, l. 23-28, Figs. 7-8); 
for each ultrasound signal partition (702, 802)(“the sample volume” p. 6, l. 29-31; depth segment”, p. 8, l. 33; 512, p. 13, l. 11-17, Fig. 5; 612, p. 13, l. 27-32, Figs. 6-8), calculate a Doppler power (“The depth may be … the middle of the sample volume from which the Doppler signal is calculated.” p. 6, l. 29-31. “The power of the received Doppler signal from each individual transducer element obtained at different depths" p. 8, l. 24-25. “The x-y localization of the fetal heart can thus be done for different depths z…The 2D depth map shown in Figures 7 and 8 may…be the cross section of the coarse 3D-heat map, showing the Doppler signal strength from different sample measurement volume for three different transducer elements.” p. 16, l. 1-7); 
for each ultrasound signal (“the Doppler signal” p. 15, last line - p. 16, l. 2), identify a depth (“for different depths z” p. 15, last line - p. 16, l. 2) of a fetal heartbeat (“signals from the fetal heart” p. 15, last line - p. 16, l. 2) based on the Doppler power of each ultrasound signal partition (“FIG. 8 shows a GUI screen 800, three segmented heat maps 802 in which the axis along the length of each segmented heat map represents the z-axis, a color bar 804, an ultrasound transducer 806, and a maternal abdomen surface 808. In this example, the segmented heat maps 802 are generated from Doppler signals that include signals from the fetal heart. Each of the segmented heat maps 802 represents a mapping of the processed Doppler signal strength (received from at least one transducer element) that varies according to a given distance range (represented by a segment or slice of the bar) between the maternal abdomen and the fetal heart.”, p. 14, l. 18-29. “By using multiple range gates the Doppler signal from different depths/sample volumes can be obtained. The x-y localization of the fetal heart can thus be done for different depths z” p. 15, last line - p. 16, l. 2); and 
identify a fetal heart region (712, Fig. 7; 812, Fig. 8) based on the depth of the fetal heartbeat (“FIG. 8 shows… three segmented heat maps 802 extending along the longitudinal transducer axis 810. Here, the ultrasound transducer 806 is shown in a second position relative to the first position described in FIG. 7, where only one hotspot 812 (i.e., strong signal coming from only one source, in this case, the fetal heart) is detected in the segmented heat maps 802."  p. 14, l. 20-31) and a location (“a second position” p. 14, l. 20-31) of the at least two ultrasound transducers (“Each of the segmented heat maps 802 represents a mapping of the processed Doppler signal strength (received from at least one transducer element)" p. 14, l. 24-26; “the ultrasound transducer 806 is shown in a second position... where only one hotspot 812…is detected” p. 14, l. 20-31, Fig. 8; “showing the Doppler signal strength from different sample measurement volume for three different transducer elements" p. 16, l. 6-7; 
“when measuring twins, possibly two Doppler sources are identifiable within the maternal abdomen. This feedback could be used to position the transducer in a way that the two fetal hearts are clearly separated in space and do not fall into the same volume of observation.”, p. 17, l. 19-22, Figs. 7-8).
Hamelmann does not teach that (1) at least two ultrasound transducer elements of the plurality of transducer elements are adapted to acquire a plurality of ultrasound signals at different orientations relative to said region of interest;
(2) to identify the depth of the fetal heartbeat the processor is adapted to compare the Doppler powers to a threshold power, wherein to identify the depth of the fetal heartbeat the processor is adapted to cluster the Doppler powers above the threshold power; and 
(3) further wherein to cluster the Doppler powers, the processor is adapted to fit locations of the Doppler powers to a two-component Gaussian mixture model.
However, regarding feature (1), Salzman discloses a flexible ultrasound transducer device, which is analogous art. Salzman teaches that at least two ultrasound transducer elements of the plurality of transducer elements (“an array of ultrasound transducers” [0035]) are adapted to acquire a plurality of ultrasound signals (“receive echoed ultrasound waves” [0035]) at different orientations relative to said region of interest (“The exemplary device may reliably monitor the fetal heartbeat across an array of ultrasound transducers even as the position of the fetus changes within the womb and/or as the mother's position changes." [0035]. “Exemplary ultrasound transducer devices avoid the shortcomings of conventional devices by adhering the ultrasound transducers directly and intimately to the user's body” [0040]; Figs. 3B, 4A-B; “maintaining the one or more transducers 306 in direct and close adherence to the user contact region" [0077]; Fig. 3B; “pregnant woman's abdomen 900 on which two exemplary linear strips of ultrasound transducers 902 and 904 are placed spaced from each other” [0104]; Fig. 9. Because of the “direct and close adherence to the user contact region" [0077] and the extent of the array, as seen in Figs. 4A-B, 9, a plurality of ultrasound signals are acquired at different orientations relative to said region of interest 400, 900).
Therefore, based on Salzman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamelmann to have at least two ultrasound transducer elements of the plurality of transducer elements that are adapted to acquire a plurality of ultrasound signals at different orientations relative to said region of interest, as taught by Salzman, in order to avoid the shortcomings of conventional devices (Salzman: [0040]).  
Regarding feature (2), Hamelmann as modified by Salzman further does not teach that to identify the depth of the fetal heartbeat the processor is adapted to compare the Doppler powers to a threshold power, wherein to identify the depth of the fetal heartbeat the processor is adapted to cluster the Doppler powers above the threshold power.  
However, Bickert discloses ultrasonic diagnostic apparatus, which is analogous art. Bickert teaches that to identify the depth (“Distance Cells” Figs. 1-2; “identification and recognition through range Doppler frequency analysis, parameter estimation such as for distance" [0004]; “the distance direction” [0027]), the processor (“a system for detecting moving targets" claim 10) is adapted to compare the Doppler powers to a threshold power (“comparing the amplitude amount or power value of each range Doppler frequency cell with a threshold that can be specified in constant terms across all range Doppler frequency cells” [0012]), wherein to identify the depth the processor is adapted to cluster the Doppler powers above the threshold power (“wherein only those alarms are clustered whose amplitude amounts or power values are above the specified threshold,” [0012]. “The alarms gained from this threshold comparison are summarized into clusters...FIG. 2 shows the range Doppler frequency image from FIG. 1 after the clustering process has been performed. It clearly shows that multiple accumulations of detections were reduced significantly.” [0027]).
Therefore, based on Bickert’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hamelmann and Salzman to have the processor that is adapted to compare the Doppler powers to a threshold power to identify the depth, wherein to identify the depth the processor is adapted to cluster the Doppler powers above the threshold power, as taught by Bickert, in order to reduce multiple accumulations of detections (Bickert: [0027]). In the combined invention of Hamelmann, Salzman, and Bickert, the depth is the depth of the fetal heartbeat.
Regarding feature (3), Hamelmann modified by Salzman and Bickert further does not teach that to cluster the Doppler powers the processor is adapted to fit locations of the Doppler powers to a two-component Gaussian mixture model.
However, Oz discloses continuous non-invasive monitoring of a pregnant human subject, which is analogous art. Oz teaches that to cluster the Doppler powers (“at least one additional maternal or fetal cardiac sensing modality...ultrasound/Doppler” [0216]; [0579] “Sub-stage 3: Divide all the DH inputs into at least two groups:” [0580] “Group 1 : fetal heartbeat outputs that contain fetal heartbeats” [0581] “Group 2: maternal heartbeat outputs that contain maternal heartbeats;”) the processor is adapted to fit locations of the Doppler powers to a two-component Gaussian mixture model ("detecting, by the at least one computer processor, beat locations of beats in each of DH inputs" [0181]; (“iv) The exemplary inventive system of the present invention then groups all peaks into two groups according to, for example, shape and size. For example, such grouping is done using a Gaussian Mixture model clustering algorithm” [0587]; “identifying, in each DH input, a subset of peaks having a predetermined shape and a predetermined size, and selecting a group of peaks from the subset of peaks, where the group of peaks has the smallest variance measure; calculating, by the at least one computer processor, initial locations of the beats” [0619]).
Therefore, based on Oz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hamelmann, Salzman, and Bickert to have the processor adapted to fit locations of the Doppler powers to a two-component Gaussian mixture model to cluster the Doppler powers, as taught by Oz, in order to represent maternal heartbeat and the fetal heartbeat (Oz: [0607]).

Regarding claim 2, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 1.
Hamelmann teaches that the calculation of the Doppler power comprises: calculating Doppler signals (“strong signal coming from only one source, in this case, the fetal heart) is detected in the segmented heat maps 802."  p. 14, l. 20-31) based on the ultrasound signal partitions (“The processed Doppler signal received from each transducer elements is displayed on mapped areas 512. At depth 514, each mapped area 512 contains the various Doppler signal strength values detected by each
of the corresponding transducer elements.” p. 13, l. 9-17, Figs. 5-6. “By using multiple range gates the Doppler signal from different depths/sample volumes can be obtained. The x-y localization of the fetal heart can thus be done for different depths z” p. 15, last line - p. 16, l. 2; Figs. 5-6, 7-8); and 
calculating a mean (a mean resulting from being “calculated over a certain time window” p. 8, l. 8-11) squared value for each of the Doppler signals (“the middle of the sample volume from which the Doppler signal is calculated.” p. 6, l. 29-31. “The power of the received Doppler signal" p. 8, l. 24-25. The power is a squared amplitude of the Doppler signal) over a predetermined time period (“The power of the created Doppler signals is determined wherein it may be calculated over a certain time window. The time window needs to be long enough (e.g., 1 sec) to allow for several heart beats within this period.” p. 8, l. 8-11), thereby calculating the Doppler power (“The power of the received Doppler signal from each individual transducer element obtained at different depths" p. 8, l. 24-25).  
Regarding claim 3, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 2.
Hamelmann teaches that the time period is greater than or equal to 1 second, for example greater than or equal to 1 second (“The power of the created Doppler signals is determined wherein it may be calculated over a certain time window. The time window needs to be long enough (e.g., 1 sec) to allow for several heart beats within this period.” p. 8, l. 8-11. Several heart beats can take 2 seconds).
Regarding claim 8, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 1.
Hamelmann teaches that the system further comprises a display (500, 600, 700, 800, Figs. 5-8), wherein the display is adapted to show the fetal heart region to a user (“the actual position of the fetal heart, marked by the position marker 616,” p. 13, l. 31-32, Fig. 6; “Fetal heart” 712, Fig. 7; 812, Fig. 8).
Regarding claim 9, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 8.
Hamelmann teaches that the processor is further adapted to determine a location (512, Fig. 5; 612, Fig. 6) for each ultrasound signal partition within the region of interest (“each mapped area 512 p. 13, l. 13-15; Fig. 5; “each mapped area 612 corresponds to one transducer element.” p. 13, l. 27-28; “segment or slice of the bar,” p. 14, l. 25-27) and wherein the display is further adapted to show the fetal heart region in relation to each ultrasound signal partition (“the actual position of the fetal heart, marked by the position marker 516, lies directly underneath the central transducer element" p. 13, l. 16-17; “the actual position of the fetal heart, marked by the position marker 616,” p. 13, l. 31-32, Fig. 6).
Regarding claim 12, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 1.
Hamelmann teaches that the at least two ultrasound transducers comprise one or more of: piezoelectric transducers; and CMUTs (“transducer element 318. The transducer element is preferably a piezoelectric transducer.” p. 10, l. 31; Fig. 3).
Regarding claim 13, Hamelmann teaches an ultrasound imaging method (Figs. 1-2), the method comprising: 
acquiring, by way of at least two ultrasound transducers (“the transducer elements” p. 13, l. 22-28), a plurality of ultrasound signals (“The processed Doppler signals received from the transducer elements is displayed on each of the seven mapped areas 612. In FIG. 6, each mapped area 612 corresponds to one transducer element." p. 13, l. 22-28. “The response echo signals from each receiving element are preferably processed individually in separate channels. Based on the signal strength of these Doppler signals, the fetal heart location can be estimated." p. 7, l. 32-34); 
partitioning the plurality of ultrasound signals according to a signal depth (“a segment or slice of the bar” p. 14, l. 20-31; Figs. 7-8; “the power of the Doppler signal from different depths can be calculated. This allows generation of a coarse 3D-heat map of Doppler sources in the maternal abdomen, i.e., one could for example generate images for different range gates." p. 16, l. 1-7) so as to generate ultrasound signal partitions; 
for each ultrasound signal partition (“the sample volume” p. 6, l. 29-31; 512, p. 13, l. 11-17, Fig. 5; 612, p. 13, l. 27-32, Fig. 6), calculating a Doppler power (“The depth may be … the middle of the sample volume from which the Doppler signal is calculated.” p. 6, l. 29-31. “The power of the received Doppler signal from each individual transducer element obtained at different depths" p. 8, l. 24-25. “The x-y localization of the fetal heart can thus be done for different depths z…The 2D depth map shown in Figures 7 and 8 may…be the cross section of the coarse 3D-heat map, showing the Doppler signal strength from different sample measurement volume for three different transducer elements.” p. 16, l. 1-7); 
for each ultrasound signal (“the Doppler signal” p. 15, last line - p. 16, l. 2), identifying a depth (“for different depths z” p. 15, last line - p. 16, l. 2) of a fetal heartbeat (“signals from the fetal heart” p. 15, last line - p. 16, l. 2) based on the Doppler power of each ultrasound signal partition (“FIG. 8 shows a GUI screen 800, three segmented heat maps 802 in which the axis along the length of each segmented heat map represents the z-axis, a color bar 804, an ultrasound transducer 806, and a maternal abdomen surface 808. In this example, the segmented heat maps 802 are generated from Doppler signals that include signals from the fetal heart. Each of the segmented heat maps 802 represents a mapping of the processed Doppler signal strength (received from at least one transducer element) that varies according to a given distance range (represented by a segment or slice of the bar) between the maternal abdomen and the fetal heart. “By using multiple range gates the Doppler signal from different depths/sample volumes can be obtained. The x-y localization of the fetal heart can thus be done for different depths z” p. 15, last line - p. 16, l. 2); 
identifying a fetal heart region (712, Fig. 7; 812, Fig. 8) based on the depth of the fetal heartbeat (“FIG. 8 shows… three segmented heat maps 802 extending along the longitudinal transducer axis 810. Here, the ultrasound transducer 806 is shown in a second position relative to the first position described in FIG. 7, where only one hotspot 812 (i.e., strong signal coming from only one source, in this case, the fetal heart) is detected in the segmented heat maps 802."  p. 14, l. 20-31) and a location (“a second position” p. 14, l. 20-31) of the at least two ultrasound transducers (“Each of the segmented heat maps 802 represents a mapping of the processed Doppler signal strength (received from at least one transducer element)" p. 14, l. 24-26; “the ultrasound transducer 806 is shown in a second position... where only one hotspot 812…is detected” p. 14, l. 20-31, Fig. 8; “showing the Doppler signal strength from different sample measurement volume for three different transducer elements" p. 16, l. 6-7; Figs. 7-8).
Hamelmann does not teach (1) at least two ultrasound transducers having different orientations to a region of interest;
(2) comparing the Doppler powers to a threshold power, clustering the Doppler powers above the threshold power,
(3) wherein the clustering includes fitting locations of the Doppler powers to a two-component Gaussian mixture model.
However, regarding feature (1), Salzman discloses a flexible ultrasound transducer device, which is analogous art. Salzman teaches at least two ultrasound transducers (“an array of ultrasound transducers” [0035]) having different orientations to a region of interest (“The exemplary device may reliably monitor the fetal heartbeat across an array of ultrasound transducers even as the position of the fetus changes within the womb and/or as the mother's position changes." [0035]. “Exemplary ultrasound transducer devices avoid the shortcomings of conventional devices by adhering the ultrasound transducers directly and intimately to the user's body” [0040]; Figs. 3B, 4A-B; “maintaining the one or more transducers 306 in direct and close adherence to the user contact region" [0077]; Fig. 3B; “pregnant woman's abdomen 900 on which two exemplary linear strips of ultrasound transducers 902 and 904 are placed spaced from each other” [0104]; Fig. 9. Because of the “direct and close adherence to the user contact region" [0077] and the extent of the array, as seen in Figs. 4A-B, 9, at least two ultrasound transducers have different orientations to a region of interest 400, 900).
Therefore, based on Salzman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamelmann to have at least two ultrasound transducers having different orientations to a region of interest, as taught by Salzman, in order to avoid the shortcomings of conventional devices (Salzman: [0040]).  
Regarding feature (2), Hamelmann as modified by Salzman further does not teach comparing the Doppler power to a threshold power; clustering the Doppler powers above the threshold power. 
However, Bickert discloses ultrasonic diagnostic apparatus, which is analogous art. Bickert teaches comparing the Doppler powers to a threshold power (“comparing the amplitude amount or power value of each range Doppler frequency cell with a threshold that can be specified in constant terms across all range Doppler frequency cells” [0012]); 
clustering the Doppler powers above the threshold power (“wherein only those alarms are clustered whose amplitude amounts or power values are above the specified threshold,” [0012]. “The alarms gained from this threshold comparison are summarized into clusters...FIG. 2 shows the range Doppler frequency image from FIG. 1 after the clustering process has been performed. It clearly shows that multiple accumulations of detections were reduced significantly.” [0027]).
Therefore, based on Bickert’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hamelmann and Salzman to have the steps of comparing the Doppler powers to a threshold power; clustering the Doppler powers above the threshold power, as taught by Bickert, in order to reduce multiple accumulations of detections (Bickert: [0027]). In the combined invention of Hamelmann, Salzman, and Bickert, the depth is the depth of the fetal heartbeat.
Regarding feature (3), Hamelmann modified by Salzman and Bickert further does not teach that the clustering includes fitting locations of the Doppler powers to a two-component Gaussian mixture model.
However, Oz discloses continuous non-invasive monitoring of a pregnant human subject, which is analogous art. Oz teaches that the clustering (“at least one additional maternal or fetal cardiac sensing modality...ultrasound/Doppler” [0216]; [0579] “Sub-stage 3: Divide all the DH inputs into at least two groups:” [0580] “Group 1 : fetal heartbeat outputs that contain fetal heartbeats” [0581] “Group 2: maternal heartbeat outputs that contain maternal heartbeats;”) includes fitting locations of the Doppler powers to a two-component Gaussian mixture model ("detecting, by the at least one computer processor, beat locations of beats in each of DH inputs" [0181]; (“iv) The exemplary inventive system of the present invention then groups all peaks into two groups according to, for example, shape and size. For example, such grouping is done using a Gaussian Mixture model clustering algorithm” [0587]; “identifying, in each DH input, a subset of peaks having a predetermined shape and a predetermined size, and selecting a group of peaks from the subset of peaks, where the group of peaks has the smallest variance measure; calculating, by the at least one computer processor, initial locations of the beats” [0619]).
Therefore, based on Oz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hamelmann, Salzman, and Bickert to have the clustering that includes fitting locations of the Doppler powers to a two-component Gaussian mixture model, as taught by Oz, in order to represent maternal heartbeat and the fetal heartbeat (Oz: [0607]).

Regarding claim 15, Hamelmann modified by Salzman, Bickert, and Oz teaches the method of claim 13.
Hamelmann teaches a non-transitory computer program (“software modules” p. 16, l. 22 – p. 17, l. 4) comprising computer program code means (memory 306, memory 324, Fig. 3; “software modules stored in memory. The software modules may be stored in memory of the ultrasonic device, a user device or another storage subsystem for maintaining the programs … a main random access memory (RAM) for storage of instructions and data during program execution and a read only memory (ROM) in which fixed instructions are stored."” p. 16, l. 22 – p. 17, l. 4) which is adapted, when said computer program is run on a computer, to implement the method (“A storage subsystem stores programming and data constructs that provide the functionality of some or all of the modules and/or methods described herein…a storage subsystem may be provided to include the logic to perform selected aspects of the method of FIGS. 1-2 and/or implement the various user interfaces. These software modules are generally executed by processors alone or in combination with other processors.” p. 16, l. 22 – p. 17, l. 4).
In the combined invention of Hamelmann, Salzman, Bickert, and Oz, the method is the method of claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamelmann, Salzman, Bickert, and Oz as applied to claim 1, and further in view of Altini et al (US 20170224268), hereinafter Altini.
Regarding claim 7, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 1.
Hamelmann modified by Salzman, Bickert, and Oz does not teach that the processor is further adapted to calculate a median fetal heartrate based on a fetal heartrate of the identified fetal heartbeats.
However, Altini discloses systems and methods for detecting a labor condition, which is analogous art. Altini teaches the processor is further adapted to calculate a median fetal heartrate (“a median value … calculated from the signal.” [0067]) based on a fetal heartrate of the identified fetal heartbeats (“At block S120, the method includes processing the physiological signal to identify and extract a parameter of interest from the signal…the metric (e.g., … fetal heart rate variability metric) is … a median value … calculated from the signal.” [0067]).
  
Therefore, based on Altini’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hamelmann, Salzman, Bickert, and Oz to have the processor further adapted to calculate a median fetal heartrate based on a fetal heartrate of the identified fetal heartbeats, as taught by Altini, in order to identify and extract a fetal heart rate variability metric (Altini: [0067]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamelmann, Salzman, Bickert, and Oz as applied to claim 1, and further in view of Wilk et al (US 20050020918), hereinafter Wilk.
Regarding claim 10, Hamelmann modified by Salzman, Bickert, and Oz teaches the ultrasound system as claimed in claim 1.
Hamelmann teaches that the ultrasound transducer array further comprises a sensor (“Accelerometers in the ultrasound transducer may also be utilized to detect
when the ultrasound transducer has suddenly moved.” p. 15, 12-13).
Hamelmann modified by Salzman, Bickert, and Oz does not teach that the processor is further adapted to determine a curvature of the ultrasound transducer array based on an output of the sensor.  
However, Wilk discloses ultrasonic medical device and associated method, which is analogous art. Wilk teaches that the processor (“acquisition controller 442” [0180], fig. 29) is further adapted to determine a curvature (“FIG. 31 is a diagram of two relative spaced and rotated modular transducer packages or array apertures similar to that of FIG. 30, showing geometric parameters in a calculation of relative position and orientation.” [0063]. "FIG. 31 is a diagram illustrating geometric parameters in the first calibration technique... Transducer array or aperture 464 is rotated through an angle EAF and translated a distance AF-AE from the position of transducer 462… Subsequently, lengths AE and AF are determined" [0182]) of the ultrasound transducer array (transducer array ... 462 and 464. [0182] Note that AE is the radius of curvature of the combined “transducer array ... 462 and 464” in Fig. 31) based on an output of the sensor (“calibration may … be effectuated by an auxiliary or external sensing system different from transducer arrays or apertures 436.” [0187]; Fig. 31). 
Therefore, based on Wilk’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hamelmann, Salzman, Bickert, and Oz to have the processor that is further adapted to determine a curvature of the ultrasound transducer array based on an output of the sensor, as taught by Wilk, in order to facilitate calibration (Wilk: [0182]).
Regarding claim 11, Hamelmann modified by Salzman, Bickert, Oz, and Wilk teaches the ultrasound system as claimed in claim 10.
Hamelmann teaches that the sensor comprises one or more of: a strain gauge; an accelerometer; a piezoelectric sensor; and a camera (“Accelerometers in the ultrasound transducer may also be utilized to detect when the ultrasound transducer has suddenly moved.” p. 15, 12-13).


Response to Arguments
                                                         
Applicant's arguments with respect to the 103 rejections of claims 1-3, 7-13, and 15 filed 03/23/2022 have been fully considered and are persuasive. Therefore, the 103 rejections have been withdrawn. However, upon further consideration, a new ground of rejection is now made to the independent claims 1 and 13 over Hamelmann in view of Salzman, Bickert, and Oz.
Response to the 35 U.S.C. §103 rejection arguments on pages 5-8 of the REMARKS.
Claims 1-3, 7-13, and 15
The Applicant argues that “Applicant submits that at least the feature "wherein to cluster the Doppler powers, the processor is adapted to fit locations of the Doppler powers to a two-component Gaussian mixture model" is not disclosed or suggested by the cited references. " (Page 6). This argument is moot because a new ground of rejection is now made to the independent claims 1 and 13 over Hamelmann in view of Salzman, Bickert, and Oz.  Oz teaches that to cluster the Doppler powers (“at least one additional maternal or fetal cardiac sensing modality...ultrasound/Doppler” [0216]; [0579] “Sub-stage 3: Divide all the DH inputs into at least two groups:” [0580] “Group 1 : fetal heartbeat outputs that contain fetal heartbeats” [0581] “Group 2: maternal heartbeat outputs that contain maternal heartbeats;”) the processor is adapted to fit locations of the Doppler powers to a two-component Gaussian mixture model ("detecting, by the at least one computer processor, beat locations of beats in each of DH inputs" [0181]; (“iv) The exemplary inventive system of the present invention then groups all peaks into two groups according to, for example, shape and size. For example, such grouping is done using a Gaussian Mixture model clustering algorithm” [0587]; “identifying, in each DH input, a subset of peaks having a predetermined shape and a predetermined size, and selecting a group of peaks from the subset of peaks, where the group of peaks has the smallest variance measure; calculating, by the at least one computer processor, initial locations of the beats” [0619]).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793   


/YI-SHAN YANG/Acting SPE, Art Unit 3793